

116 SRES 14 IS: Affirming that the Government of Cuba’s foreign medical missions constitute human trafficking.
U.S. Senate
2019-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 14IN THE SENATE OF THE UNITED STATESJanuary 10, 2019Mr. Menendez (for himself and Mr. Rubio) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONAffirming that the Government of Cuba’s foreign medical missions constitute human trafficking.
	
 Whereas, in 2015, the Government of Cuba maintained more than 50,000 Cuban doctors and medical personnel in foreign medical missions in 67 countries under conditions that represent forced labor;
 Whereas the Department of State’s 2018 Trafficking in Persons (TIP) report noted that Cuban authorities coerced some participants to remain in the foreign medical missions, including by—
 (1)withholding their passports [and] restricting their movement; (2)using minders to monitor participants outside of work;
 (3)threatening to revoke their medical licenses; (4)retaliat[ing] against their family members in Cuba if participants leave the program; or
 (5)impos[ing] exile if participants didn’t return to Cuba as directed by government supervisors; Whereas, between 2013 and 2018, more than 20,000 Cuban medical professionals served in Brazil and had their salaries garnished, movement restricted, and family visits limited by the Government of Cuba;
 Whereas investigative reporting by the digital platform Diario de Cuba, through an access to information request, revealed that Brazilian diplomatic cables detailed the terms of the Government of Cuba’s medical missions to Brazil;
 Whereas, in early 2012, the Government of Cuba proposed to the Government of Brazil the establishment of a program to send Cuban doctors to geographic regions of Brazil that had an insufficient number of medical personnel;
 Whereas, during subsequent negotiations, the administration of former Brazilian President Dilma Rousseff proposed an agreement between the two governments to be implemented through coordination with the Pan American Health Organization (PAHO) in order to avoid oversight by the National Congress of Brazil;
 Whereas the Government of Cuba stated that implementing the agreement through the United States headquarters of the Pan American Health Organization would present risks for potential violations of United States sanctions;
 Whereas, in July 2013, the Government of Cuba, acting through the for-profit Cuban Medical Services Trading Corporation (Comercializadora de Servicios Medícos Cubanos, Sociedad Anónima, or CMS), signed an agreement with the Brazilian Ministry of Health to formalize a commercial arrangement for Cuban doctors to provide medical services in Brazil;
 Whereas the agreement between the Government of Cuba and the Government of Brazil established— (1)that the administration of former Brazilian President Dilma Rousseff would pay the Pan American Health Organization a monthly fee, which would then pay the for-profit Cuban Medical Services Trading Corporation (CMS) for the medical services provided by each Cuban doctor serving in Brazil;
 (2)that the for-profit Cuban Medical Services Trading Corporation (CMS) would pay each Cuban doctor approximately 25 percent of the monthly payment received from the Pan American Health Organization;
 (3)that the Government of Cuba, acting through the for-profit Cuban Medical Services Trading Corporation (CMS), would retain approximately 75 percent of the monthly payment received from the Pan American Health Organization; and
 (4)restrictions preventing participating Cuban doctors from seeking employment in Brazil outside of the formal structure of the program;
 Whereas, in July 2013, the Government of Brazil announced the creation of the Mais Medícos program, which included the participation of Cuban doctors and doctors of other nationalities;
 Whereas the for-profit Cuban Medical Services Trading Corporation (CMS) commenced contracting Cuban doctors for the Mais Medícos program, and the first Cuban medical professionals arrived in Brazil in August 2013;
 Whereas Cuban doctors were the only medical professionals participating in the Mais Medícos program to have their salaries directly garnished by their government, and doctors of other nationalities serving in Brazil received the full amount of their salary;
 Whereas Cuban doctors participating in the Mais Medícos program faced severe limitations on their ability to travel inside Brazil and a prohibition on travel to neighboring countries;
 Whereas Cuban doctors participating in the Mais Medícos program were prohibited from having their families accompany them while stationed in Brazil;
 Whereas the Cuban doctors frequently had their passports taken by Government of Cuba officials present in Brazil in order to limit their ability to travel;
 Whereas the Department of State’s 2018 Trafficking in Persons (TIP) report documented how the Government of Cuba also confiscated Cuban doctors’ passports in other countries, and stated that the Cuban government acknowledges that it withholds passports of overseas medical personnel in Venezuela;
 Whereas the Pan American Health Organization’s external auditor, the Spanish Court of Audit— (1)stated in its January 2018 report that 198 Cuban doctors have presented 159 legal challenges in the Brazilian court system since the start of the program in July 2013 demanding extra free time in their contracts and equal working conditions as doctors of other nationalities participating in the Mais Medícos program; and
 (2)stated in its April 2014 report, in recognition of the legal risks associated with the Mais Medícos program, that it would be prudent that PAHO set a contingency plan to face possible negative statements of [the] lawsuits;
 Whereas the Government of Cuba has stated that Cuban doctors unwilling to return to the country after their participation in foreign medical missions will not be permitted to return to their homeland for eight years;
 Whereas the Government of Cuba directly profits from exporting the services of Cuban professionals, having earned more than $8,000,000,000 from their work in 2016, of which foreign medical missions represent the majority of the income; and
 Whereas the term severe forms of trafficking in persons is defined under section 103(9)(B) of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102(9)(B)) as the recruitment, harboring, transportation, provision, or obtaining of a person for labor or services, through the use of force, fraud, or coercion for the purpose of subjection to involuntary servitude, peonage, debt bondage, or slavery: Now, therefore, be it
	
 That it is the sense of the Senate that— (1)the Government of Cuba subjected Cuban doctors and medical professional participating in the Mais Medícos program to state-sponsored human trafficking;
 (2)Cuban doctors participating in the Mais Medícos program should have been permitted to work under the same conditions as all other foreign doctors participating in the program;
 (3)the Government of Cuba should compensate Cuban doctors that participated in the Mais Medícos programs for the full amount of wages that were garnished by the Government of Cuba;
 (4)foreign governments that sign agreements with the Government of Cuba or the for-profit Cuban Medical Services Trading Corporation (CMS) or other companies affiliated with the Government of Cuba to procure the services of Cuban professionals directly assume risks related to participation in forced labor arrangements;
 (5)the Pan American Health Organization must immediately provide greater transparency about its participation in the Mais Medícos program and its agreement with the Government of Cuba and the for-profit Cuban Medical Services Trading Corporation (CMS);
 (6)the United States Department of State must downgrade Cuba to Tier 3 in its annual Trafficking in Persons (TIP) report, given new evidence on Cuba’s foreign medical missions and the Government of Cuba’s longstanding failure to criminalize most forms of forced labor; and
 (7)the Department of State must reestablish the Cuban Medical Professionals Parole (CMPP) program.